Appellant complains in his motion for a rehearing on two grounds: First, because the witness Hamilton was an accomplice, or at least the court should have permitted the jury to determine whether or not he was such accomplice under proper instructions. In answer thereto we find in paragraph four of the court's charge that he instructed the jury that such witness was an accomplice, and that his testimony of necessity had to be corroborated.
The second ground offered in the motion was because the *Page 520 
court refused to allow the witness Harry McGee to testify that he would not believe the witness Daniels under the sanctity of an oath in a court of justice. The court in his qualification to such bill states that no such question was asked the witness McGee.
Under the circumstances we see no error reflected in such motion, and same is overruled.